in re vincent



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-336-CV





IN RE MICHAEL RONNEY VINCENT	RELATOR



------------



ORIGINAL PROCEEDING



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Relator has filed a petition for writ of habeas corpus seeking release from the Denton County Jail.  On November 14, 2003, the trial court confined relator to the Denton County Jail pursuant to an oral order of commitment.
(footnote: 2)  On November 18, 2003, this court ordered relator released on a $2,500 bond pending the outcome of this original proceeding.  
See
 
Tex. R. App. P.
 52.8(b)(3). 

The record shows that the trial court did not sign a written order of commitment based on its November 14 oral order within a “short and reasonable time.”  
Ex parte Amaya
, 748 S.W.2d 224, 225 (Tex. 1988).  Thus, the November 14 order is void.  
See id
.

Relator's petition for writ of habeas corpus is granted.  Relator is ordered released from bond and discharged from custody.
(footnote: 3)


 

TERRIE LIVINGSTON

JUSTICE



PANEL A:	CAYCE, C.J.; LIVINGSTON and WALKER, JJ.



DELIVERED:  December 23, 2003

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:The trial court signed a written order on October 30, 2003 holding relator in contempt; however, the order also suspended commitment so long as relator met certain conditions.  No written order of commitment was issued.  On November 14, 2003, the trial court held a hearing on real party in interest’s motion to revoke the suspension of commitment and determined that the commitment should no longer be suspended.


3:Our review and disposition are limited to the November 14 oral order of commitment and do not address any subsequent incarceration of relator pursuant to later contempt or commitment orders, including the trial court’s December 5, 2003 order.